DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 10-13, 17-19, 26, 27 and 30-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The applicants amended claim 10 to recite:
determining a heater characteristic for the warewash machine based upon testing of the warewash machine; and 

The applicants also amended claim26 to recite:
A method of setting up a warewash machine for delime operations, the warewash machine being of a specific type and including a chamber with a recirculated spray system for spraying liquid within the chamber, a heater for heating water used in the warewash machine, and a controller for controlling ware cleaning cycles of the warewash machine and for controlling delime operations of the warewash machine, the controller including an associated user interface, the method comprising the steps of: 
identifying a water hardness of water that will be used in the machine;
determining a heater characteristic for the warewash machine based upon test data for the specific type of warewash machine, wherein the heater characteristic indicates a tendency of the heater to scale up; and configuring the controller of the warewash machine to automatically determine when to generate delime operation alerts on the user interface based upon at least each of (i) the identified water hardness, (ii) the determined heater characteristic, and (iii) a volume of water used in the warewash machine over time, such that higher identified water hardness results in more frequent delime operation alerts.

The applicants also previously amended claim 13 to recite:
 the heater characteristic is a number with unit of grains.


The amended claims are not enabled by the specification.
With respect to determining heater characteristics and configuring the controller the specification states:
[0061] The batch system model as shown by Equation (1) considers the cycles per day (Cd), the number of fill-dumps per day (F), the rinse water volume per cycle (R), the tank volume (T), total water hardness (H) and a predefined constant "k" that acts as the heater characteristic of the machine. "k" is obtained from both laboratory and field data and has the unit of grains and represents the characteristics of a particular machine based upon, for example, number of heating elements in the wash tank, wattage of the heating element, surface finish of heating element, heating element material, etc. 

    PNG
    media_image1.png
    84
    317
    media_image1.png
    Greyscale


[0062] The continuous system model as shown by Equation (2) considers the rinse flow rate (Rf, in gpm), rinse on time per day (Rt), the number of fill-dumps per day (F), the tank volume (T), total water hardness (H) and a constant "k". k'' is obtained from both laboratory and field data and has the unit of grains and represents the characteristics of a particular machine based upon, for example, number of heating elements in the wash tank, wattage of the heating element, surface finish of heating element, heating element material, etc. 


    PNG
    media_image2.png
    71
    333
    media_image2.png
    Greyscale


[0063] The total fill/rinse pump on-time (t) model of Equation (3) relates only the total water hardness (H)-grains/gal and the constant "k" (grains) to initiation the deliming processes. Again, "k" is obtained from both the lab and field data and is the same for each machine in Equations (1) and (2). 

    PNG
    media_image3.png
    80
    298
    media_image3.png
    Greyscale



The disclosure fails to provide any working example of determining the referenced “k”.
The disclosure fails to specify any laboratory and field data needed.
The disclosure fails to provide how the “k” is determined from the laboratory and field data.
The disclosure fails to provide any direction regarding determination of “k”.
The claims are broad and fail to define “testing”.

The disclosure fails to disclose how the referenced "k" is obtained from both laboratory and field data.
The disclosure fails to disclose how the referenced "k" in units of grains is obtained based upon number of heating elements in the wash tank, wattage of the heating element, surface finish of heating element, heating element material, etc.
It appears that the referenced “k” in units of grains is not a conventional characteristic of heaters known from the art. 
Grain is the unit conventionally used for measuring mass. Grain is equal to 64.79891 milligrams.
The disclosure fails to disclose how the heater characteristic in units of grains is related to number of heating elements in the wash tank, wattage of the heating element, surface finish of heating element, heating element material, etc.
The disclosure fails to disclose how the heater characteristic in units of grains can be determined based upon number of heating elements in the wash tank, wattage of the heating element, surface finish of heating element, heating element material, etc.
The invention is in the complex art with low predictability and requiring an advanced level of skills of an ordinary artisan.
The deficiencies of the disclosure will require an ordinary skilled in the art to perform a large amount of undue experimentation to determine how to perform “determining” and “configuring” steps recited by the claims.


Claims 10-13 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicants amended the claims to recite:
A method of setting up a warewash machine for delime operations, the warewash machine including a chamber with a recirculated spray system for spraying liquid within the chamber, a heater for heating water used in the warewash machine, and a controller for controlling ware cleaning cycles of the warewash machine and for controlling delime operations of the warewash machine, the method comprising the steps of:
identifying a water hardness of water that will be used in the machine;
determining a heater characteristic for the warewash machine based upon testing of the warewash machine; and 
configuring the controller of the warewash machine to automatically determine a time for a delime operation to occur based upon at least each of (i) the identified 

Such is not supported by the original disclosure.
The applicants previously allege that the amendment is consistent with the disclosure provided by paragraph [0056] of the specification.
This is not persuasive.
Paragraph [0056] of the specification merely states:
As a general rule, the heater characteristic is defined by number of heating elements, heating element wattage and/or heating element watt density (e.g., watts per unit surface area), heating element material and/or heating element surface finish. In large part, the heater characteristic reflects the tendency of the heater (e.g., heater 22 or the booster heater element) to scale up and the impact of such scaling on heater performance. The heater characteristic is defined based upon test data for the type of machine being set up (e.g., running tests over time).
The examiner was not able to find the support for the claimed method of setting up a warewash machine comprising determining a heater characteristic for the warewash machine based upon testing of the specific warewash machine to determine a tendency of the heater to scale in the referenced paragraph.

 


Response to Arguments
Applicant's arguments filed 03/26/2021 have been fully considered but they are not persuasive.
The applicants provided a discussion to show that the unit “grain” is conventional.
It is noted that the Office never stated that the unit “grain” is not conventional.
In opposite, the Office indicated that Grain is the unit conventionally used for measuring mass. Grain is equal to 64.79891 milligrams.

The Office position is that “k” in units of grains is not a conventional characteristic of heaters known from the art.

The applicants allege that the original disclosure is enabled with respect to determining “k”.
The applicants allege that the Equation 1 allows calculation of “k” by solving the Equation.
The applicants further allege that an ordinary artisan having the determined parameters 
Cd, F, R, T, H, Rf, Rt may calculate “k” by running the machine controlling the parameters Cd, F, R, T, H, Rf, Rt and visually observing when the deliming is needed.

However, nothing on the record supports the applicants’ allegation.
The Equation 1 is disclosed by the specification for determining Days Before Delime.

    PNG
    media_image1.png
    84
    317
    media_image1.png
    Greyscale

In contrast to the applicants allegation the specification teaches that  “k'' is obtained from both laboratory and field data and has the unit of grains and represents the characteristics of a particular machine based upon, for example, number of heating elements in the wash tank, wattage of the heating element, surface finish of heating element, heating element material, etc.
Nothing in the specification supports running the machine as alleged by the applicants.
Nothing in the specification supports observing as alleged by the applicants.
Nothing in the specification supports the calculations as alleged by the applicants.
The Equation 1 is disclosed as to be incorporated in the logic of the machine to determine Days Before Delime.

The applicants simillary allege that Equation 2 allows determination of “k” by solving the Equation for known parameters H, F, T, Rf, Rt.
However, nothing on the record support applicants’ allegation.
In contrast to the applicants allegation the specification teaches that  “k'' is obtained from both laboratory and field data and has the unit of grains and represents the characteristics of a particular machine based upon, for example, number of heating elements in the wash tank, wattage of the heating element, surface finish of heating element, heating element material, etc.
Nothing in the specification supports running the machine as alleged by the applicants.

Nothing in the specification supports the calculations as alleged by the applicants.
The Equation 2 is disclosed as to be incorporated in the logic of the machine to determine Days Before Delime.
	The applicants’ allegations and calculations presented on pages 6-8 of the response filed 03/26/2021 simply do not have any support in the specification.

With respect to the new matter rejection of claims the applicants alleged that they amended claims 10 and 26 mooting the rejection.
THGis is not persuasive with respect to claim 10.
Claim 10 has not been amended to obviate the referenced rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711